Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 1 of 24 PageID #: 628
            k~"'\~\\-   6._

                         0     M~f\ S. ~:                    -----
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 2 of 24 PageID #: 629




                                  -     --   -- - ---~--
                       ~~~~/\Document
        Case 2:20-cv-00012-JRS-MJD -'J._ {)~
                                          51-1~~  - 08/18/20 Page 3 of 24 PageID #: 630
                                               Filed
   U.S. Department of Justice _:.._;.....:...;.----._.;..._:....
                                               Regional Administrative Remedy Appeal
   Federal Bureau of Priso ns


   Type or use ball-point pen . If attachments are needed, submit four cop ies. One copy of the completed BP-229( 13) including an y attach ments must be subm itted
   with this appeal.
            Gottesfeld, Martin , S.                                           129 82 -104                        D/CMU                       FCI-THA
   From: - - - - - - - - - - - - - - - -
              LAST NAME, FIRST, MIDDLE INITIAL                                         REG. NO.                        UNIT                      INSTITUTION
  Part A - REASON FOR APPEAL       This is a resuhrd.ssioo of airrin. ran. (AR) m. Im-RI. Please see ex.loseJ tilie.lireSs
rIBID. ~ or.igiatl BP-10 v.as t:irre.ly rECeiverl at th-th Caltral Regioo July 17, 2CJ2D, in an ewe.lq:E rearirg U.S.P.S.
tra:idrg m. 9114 <:Xfil 0722 4792 9874 44, tut m:i.s::lassifia:i m:1er AR m. 103:0+1-Rl. For rnsprifia:i rea:Ill(s), despite
fu2 p::esm::e in tlE sare ewe.lq:E of tlE relevant BP-8, BP-9, warden's resµ:nse, arrl s:ig}:B:i ra::e.:ipt of tie v.artl:n's
resµn:e on July 7, 2CJ2D, tie BP-10 v.as seµirat:Erl cy regional into a m.v AR all cy itself llrl=r m. 10~1-Rl W:ri.le tie
BP-8, BP-9, warden's resp:nse, arrl tie s:ig}:B:i receipt of tie "W31:'d=n's resµn:e VEre file:i cy regional urrler AR m.
1CDJ2.?6-Rl. Eoth AR ms. lCIDll>-Rl arrl 103:0+1-Rl ~ fu:n reject:Erl as :in::rnplete. I rECeiverl 10~1-Rl first, oo (2)
days ago, arrl tirrely ar:µElerl in an envelq:E l::mrirg tra:kirg m. 9114 ~ 0722 47.90 ffF+ :B. AR N:ls. 1CDJ2J)-R1 arrl
103:0+1-Rl S:iruld b= rra-gerl into 1CDJ2?6-R1 arrl rEC0t1S:i.dere:l togetlEL as t:irre.ly. For crnvari.En:e I reiterate 11¥ or.igiral
PP-10 b=l.c:M.
1re pro:::ejure proffere:i cy Warda:1 Brian I.anrer violates tie amiyrnity re::piraIHlt of 28 C.F.R. § ll.51(b) cy re:µ.rirg rre
to iclrotify CT¥se.lf as tie originator of 11¥ ffiFA cmplaints to tie sml.l. rurl:er of static CMJ unit staff vl"D a:cept care,
custo::ly, arrl cootrol of 11¥ rutlxurl Iio/sical eerresµn:Jm::e. The FCI-Till\ CMJ }ri.screr J_XJµJ].ation, Ulit tean, arrl
(h:µmill y) fre::µ=rcy of external ffiFA cmpl.aints mrl= arrl 1:Errl1.s:1 tre.i:ecy are all sufficirotly srall thlt, in all cases
usirg tre pux:Erl.n:e proffere:i cy WarW1 Brian I.anrer, uri.t staff Y.Utld krov exa::tly Y.iD file:i ea::h arrl ~ SfEciiic
cmpl.aint. Please~ €!closed coot:iruatirn ~·


                                                                                             ~OFREQUESTER
    Aug . 6th, 2020 (Thu.)
                  DATE

  Part B - RESPONSE




                   DATE                                                                                                REGIONAL DIRECTOR
  If dissati sfied with thi s res ponse , you may appeal to the Genera l Counsel. Your appeal must be received in the Genera l Counsel's Office wi thin 30 calendar
  days of th e date of this response .
  ORIGINAL: RETURN TO INMATE                                                                                     CASENUMBER: --------~
  Part C - RECEIPT
                                                                                                                 CASENUMBER: - - - - - - - - -

  Return to: - -- --------------
                   LAST NAME, FIRST, MIDDLE INITIAL REG.NO.           UNIT         INSTITUTION
  SUB JECT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                                                           ~




                  DATE                                                                 SIGNATURE, RECIPIENT OF REGIONAL APPEAL
                                                                                                                                                               BP-230(13)
                                                                                                                                                               .IUNE 2002
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 4 of 24 PageID #: 631


    REGIONAL ADMINI STRATIV E REMEDY APPEAL OF 1000236-Rl CONTI NUATION PAGE
                                                                   ~i-l':s\-
     Moreover, the procedure Warden Brian Lammer proffers does notlfor mail to the OIG
     and he lacks the authority to create it ad hoc. Program Statement 5214 .02
     Communications Management Unit[sic] forbids the proffered procedure for prisoner
     correspondence to and from the OIG and such use of the procedure manifestly
     violates 28 C.F.R. §§ 540.200 et seq. Further, the BOP neither published a relevant
     superseding regulation in The Federal Register nor implemented the required public-
     comment period in regards thereto.
     My previous attempt to alert the OIG anonymously to a PREA violation by Todd Royer
     led directly to S.I.S. Lt. Baker trying to interview me in the CMU before the
     report could possibly have reached the OIG by mail (i.e. within 24 hours of me
     handing it to staff for mailing) .
     Please fulfill my original request in a legitimate manner consistent with all
   · relevant laws and regulations.
     NO FURTHER RETALIATION PLEASE .


  .Au,.~ -~ , ')_~)J)
        [IE.te]
                                                  ~
                                                  [Signature of
                                                                -
                                                                J
                                                               mp2St&




                               - Continuation Page 1 of 1 -
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 5 of 24 PageID #: 632


     REGIONAL ADMINISTRATIVE REMEDY APPEAL OF 1000236-Rl CONTINUATION PAGE
                                                                  G-«-~~\-
     Moreover, the procedure Warden Brian Lammer proffers does not for mail to the OIG
     and he lacks the authority to create it ad hoc. Program Statement 5214.02
     Communications Management Unit[sic] forbids the proffered procedure for prisoner
     correspondence to and from the OIG and such use of the procedure manifestly
     violates 28 C.F.R. §§ 540.200 et seq. Further, the BOP neither published a relevant
     superseding regulation in The Federal Register nor implemented the required public-
     cornment period in regards thereto.
     My previous attempt to alert the OIG anonymously to a PREA violation by Todd Royer
     led directly to S.I.S. Lt. Baker trying to interview me in the CMU before the
     report could possibly have reached the OIG by mail (i.e. within 24 hours of me
     handing it to staff for mailing).
     Please fulfill my original request in a legitimate manner consistent with all
   · relevant laws and regulations.
     NO FURTHER RETALIATION PLEASE •


  .Au, .~ -~ ,')_l))-\)
     ·   [rate]



                               - Continuation Page 1 of 1 -




                                - i    o~ :J-i -
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 6 of 24 PageID #: 633


    REGIONAL ADMINISTRATIVE REMEDY APPEAL OF 1000236-Rl CONTINUATION PAGE
                                                                     .
                                                                  r~ 1.i~~
      Moreover, the procedure Warden Brian Lammer proffers does not , for mail to the OIG
      and he lacks the authority to create it ad hoc. Program Statement 5214.02
      Communications Management Unit[sic] forbids the proffered procedure for prisoner
      correspondence to and from the OIG and such use of the procedure manifestly
      violates 28 C.F.R. §§ 540.200 et seq. Further, the BOP neither published a relevant
      superseding regulation in The Federal Register nor implemented the required public-
      comment period in regards thereto.
      My previous attempt to alert the OIG anonymously to a PREA violation by Todd Royer
      led directly to S.I.S. Lt. Baker trying to interview me in the CMU before the
      report could possibly have reached the OIG by mail (i.e. within 24 hours of me
      handing it to staff for mailing).
      Please fulfill my original request in a legitimate manner consistent with all
    · relevant laws and regulations.
      NO FURTHER RETAL I ATION PLEASE .


   .Au\ .' -~ ,'J._ )-0
     . [Iate]
                  t)




                                - Continuation Page 1 of 1 -
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 7 of 24 PageID #: 634


     REGIONAL ADMINISTRATIVE REMEDY APPEAL OF 1000 23 6-Rl CO NT I NUATION PAGE
                                                                        -- ~i,i.:)1
      Moreover, the procedure Warden Brian Lammer proffers does notf for mail to the OIG
      and he lacks the authority to create it ad hoc. Program Statement 5214.02
      Communications Management Unit[sic] forbids the proffered procedure for prisoner
      correspondence to and from the OIG and such use of the procedure manifestly
      violates 28 C. F.R. §§ 540. 200 et seq. Further, the BOP neither published a relevant
      superseding regulation in The Federal Register nor implemented the required publ ic-
      comment period in regards thereto.
      My previous attempt to alert the OIG anonymously to a PREA violation by Todd Royer
      led directly to S.I.S. Lt. Baker trying to interview me in the CMU before the
      report could possibly have reached the OIG by mail (i.e. within 24 hours of me
      handing it to staff for mailing).
      Please fulfil l my original request in a l egitimate ..manner consistent with all
    · relevant laws and regulations.
      NO FURTHER RETALIATI ON PLEASE.


                                                    0-tr-6---
                                                      [SignabJre of re::µ:ster ]



                                 - Conti nuation Page 1 of 1 -
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 8 of 24 PageID #: 635


                                                                                 U.S. Department of Justice
                                                                                 Federal Bureau of Prisons

                                                                                 Federal Correctional Complex
                                                                                 Terre Haute, Indiana


                                                                                                 v
                                                                                   Onstitution   ~,Region   L   Central

                                                                                   CMU Unit




                                                    Receipt of
                                               Administrative Remedy
    Inmate Name:                            GOTTESFELD, flfl.                     Reg . No.:   16449*058


    Administrative                          1000236-R1
    Remedy No.:


    Received on this                    'E)'f k__ day of   J
                                                           I ,   ·,.,~- :4..·   '2020 .
                                                                       '

                -....   •'"'-)   ....
    Signature/Title of Staff




    If Administrative Remedy is allowed to be resubmitted, it is due to a Unit Team staff
                  () ' ,..
    mem ber by <i •• •-,   , 2020.


    Edits received by Unit Team on this _ _ _ day of _ _ _ _ , 2020.



    Signature/Title of Staff




                                        1nrnate coPY
                                                   - 'l'i o\? ).._( -
 Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 9 of 24 PageID #: 636



                      REJECTION NOTICE - ADMINISTRATIVE REMEDY


DATE: JULY 20, 2020




FROM: ADMINISTRATIVE REMEDY COORDINATOR
      NORTH CENTRAL REGIONAL OFFICE

TO    MARTIN GOTTESFELD, 12982-104
      TERRE HAUTE FCI    UNT: CMU       QTR: D03-038L
      4200 BUREAU ROAD NORTH
      TERRE HAUTE,  IN 47808



FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU . YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.


REMEDY ID          1000236-Rl      REGIONAL APPEAL
DATE RECEIVED      JULY 17, 2020
SUBJECT 1          OTHER NON-MAIL COMMUNICATION
SUBJECT 2          COMMUNICATION MANAGEMENT UNIT
INCIDENT RPT NO:

REJECT REASON 1: YOUR APPEAL IS UNTIMELY. REGIONAL APPEALS (BP-10)
                 MUST BE RECEIVED WITHIN 20 DAYS OF THE WARDEN / CCM
                 RESPONSE OR RECEIPT OF THE DHO REPORT . THIS TIME
                 INCLUDES MAIL TIME.

REJECT REASON 2: YOU DID NOT SUBMIT YOUR REQUEST OR APPEAL ON THE PROPER
                 FORM (BP-9, BP-10, BP-11) (CIRCLE ONE)
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 10 of 24 PageID #: 637


                                                      U.S. Department of Justice
                                                      Federal Bureau of Prisons

                                                      Federal Correctional Complex
                                                      Terre Haute, Indiana



                                                        mstitution    D Region     c   Central

                                                            (/u !{        Unit




                                    Receipt of
                               Administrative Remedy                     .
    Inmate Name:     (}z!J!/-l'Silit;( J7&vk1;               Reg No.     /,?'f{'?-/t?Y
    Administrative Remedy No.: /    O/JtJ;J 3'.:'.a-r-:/
    Received on this _ _ 7.._~ __ day of        :Tv.. 1 1       '2020.



    Signature!Title of Staff




    If Administrativj Remedy is allowed to be resubmitted, it is due to a Unit Team staff
    member by 1 11                 , 2020 .     .   ·

    Edits received by Unit Team on this _ _ _ _ day of - - - - - - ' 2020.



    Signaturerlitle of Staff




                            .a te coPY
                       1nrn        ·.
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 11 of 24 PageID #: 638




      MARTIN GOTTESFELD, 1298 2- 10 4
      TERRE HAUTE FCI    UNT: CMU       QTR: D03-038L
      4200 BUREAU ROAD NORTH
      TERRE HAUTE,  IN 47808
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 12 of 24 PageID #: 639



   Remedy No.: 1000236-F1                                                FCC Terre Haute, IN


                                     PART B - RESPONSE


   This is in response to your Administrative Remedy receipted December 10, 2019 , in
   which you allege that you do not have a confidential way to make a PREA complaint.
   For relief, you request to be able to make a PREA report confidentially.

   A review of your request reveals the CMU is established to house inmates who require
   increased monitoring of communications with persons in the community to protect the
   safety, security and orderly operation of Bureau facilities, and to protect the public. You
   and the other CMU inmates are permitted to submit a PREA complaint to OIG without
   review by staff in a manner consistent with Program Statement 5214.02,
   Communications Management Units. You may draft a PREA complaint and provide it to
   staff in an unopened envelope so they may scan the document for contraband prior to it
   being sealed for mailing, similar to the processing of mail to or from an attorney. The
   complaint will then be mailed to the outside entity for processing as they deem
   appropriate, which may include an independent or local investigation .

   Therefore, this response to your Request for Administrative Remedy is for informational
   purposes only.

   If you are dissatisfied with this response , you may appeal to the Regional Director, North
   Central Regional Office, Federal Bureau of Prisons, 400 State Avenue, Suite 800,
   Kansas City, Kansas 66101 . Your appeal must be received within 20 calendar days of
   the date of this response.




   Date
                                        ~-m-e_r_,_VV_a_r_d_e_n~~~~~~-
                                      i~ o~
         Case 2:20-cv-00012-JRS-MJD Document   ~}._-
                                             51-1 Filed 08/18/20 Page 13 of 24 PageID #: 640
    U.S. DEPARTMENT OF JUSTICE                                                                     REQUEST FOR ADMINISTRATIVE REMEDY
    Federal Bureau of Pri so ns


                          Type or use ball-point pen. If auachmenrs are needed , submit fou r cop ies. Additional instructions on reverse.

    From : Gottesf eld,                     Martin, S.                                       12982-104                                 D/CMU                           FCI-THA
                       LAST NAME, FIRST, MIDDLE INITIAL                                            REG . NO.                             UNIT                         INSTITUTION
      Part A- INMATE REQUEST Ploose fix tlE currmt n:n:::arpl.iaoce with 28 C.F.R. § 115.Sl(b) in tlE FCI-'IH\ CMJ 1:y
JXOViclirg arrnyrrrus a::cess to an extern:ll ffiFA mt.lire or otrer Entity rutside tlE IDJ, an::l ploose fix 'IRUI.JN:S so t:h:it th=
'i{eq.ESt to Staff'' h.lttcn is ro ~ disabled in tlE CMJ.
I filed tlE BP-8 th:it corresµ:rrls to this BP-9 rrore th:in eleven (11) days ago arrl revet" tmro h£k. I thus take tlE lock of
resµ:nse to IT¥ attarpt at inforrrnl re.roluticn as a de:1ial t:l:Eroof an::l file this BP-9.
'IlEre is rn W3.'f for FCI-'IH\ CMJ irnates to ~ly rEµ)rt ffiFA violaticns "to a p..blic or pci.vate e:itity or office th:it
is mt µirt of tlE agexy, an::l t:h:it is able to n:ceive an::l irrrra:li.ately forvmtl rei:nrts of se.xt.al ah.lse... to agexy
officials' al.lavirg th= irnate to remin aml1}.ffiJJS qxn req.est.'' 1h=re is ID a::cess to ffiFA mtlims in tlE FCI-'IH\ CMJ
arrl rn v.ay for ffiFA l"Eµ)rts to be stimi.tted ~ly. MY prior attaTpt to l"Eµ)rt arrnyrrrusly a ffiFA violaticn cy Tu±l
Royer to tlE OIG led dire:.tly to int:em:il s.r.s. Lt. Paker b:yi.Qs to intetv:isv rTE in tlE CMJ an::I this Y.aS v.tolly
:irnwroPciate. W: are i.mble to cmt:ct tlE OIG t:htn.g}.1 'IRUI.JN:S Ca::ause tlE h.lttcn is disablro.
NO RETALIATION PLEASE.



     Sun., Dec. 8th, 2019

      Part B- RESPONSE
                       DATE                                                                             ~                         : S U R E OF REQUESTER




       ~~©@:0\Yl~~
       ID\ JUL 17 2020 ~




                      DATE                                                                                                    WARDEN OR REGIONAL DIRECTO R
    If dissatisfi ed with this respo11se, you may appeal to the Regio11al Director. Yo ur appeal must be received i11 the Regional Office with i11 20 cale11dar days of the date of this respouse.


    ----------------------------------------
    ORIGINAL: RETURN TO INMATE                                                                                                   CASE NUMBER: ---.-.---,---------
                                                                                                                              - ~:s~ :~~~; -~t?"~~~/'
     Part C- RECEIPT                                                               1.\, 0 ~            )_/                                                                                 '
    Return to:
                            LAST NAME, FIRST, MID D LE INITIAL                                           REG. NO.                             UNIT                       INSTITUTION
    SUBJECT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                                                                               ~




                      DATE                                                                             RECIPIENT'S SIGNATURE (STAFF MEMBER)                                            BP-229(13)
                                                                                                                                                                                       APRIL 1982
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 14 of 24 PageID #: 641




                                                                                                                                              Attachment 1
                                                                                                      FCC Terre Haute

                                                             Administrative Rem~dy - Informal Resolution
      inmate             . . - . .( "'')- .. J-J- · . ct;~
        . . " .. . . ...Name:                            .... L:_(]
                                                /;'J lf.~"t      :1 ..... :··.c.
                                                                             :.·..   "- .··-·:' ...
      u_nje·~.;~:J::.;·~y~i1/t;,~L'~·:::~.                   > oa~e· submitted: ;Tue::~ ·; 'NC?V;~ :· Z6th't 2019 <.
                                                           ' ... _. ·                                 · ·· ·. ·
      Section 1: NOTICE TO INMATE - Be advised, normally prior to filing a Request for Administrative
      Remedy, BP-229 (13), you must attempt to informally resolye your complaint throu gh your Correctional
      Counselor.                          ·
      Section 1a: Briefly state your specific single complaint: There is no way for FCI-THA CMU
      inmates to anonymously report PREA violations "to a public or private
      entity or office that is not part of the agency, and that is able to
      receive and immediately forward reports of sexual abuse ••• to agency
      officials, allowing the inmate to remain anonymous upon request." There is
      no access td PREA hotlines in the FCI-THA CMU and no way for PREA reports
       to be suanitted anonymously. My prior attempt to anonymously report a PREA
      violation by Todd Royer to the OIG led directly to internal S.I.S. Lt.
       Baker trying to interview me in the CMU and this was wholly inappropriate.
      We are unable to contact the OIG through TRULINCS because the button is disabled.
      Section 1b: Briefly state the resolution you request: Please fix the current · noncompliadce
      with 28 C.F.R. § 115.Sl(b) in the FCI-THA CMU by providing anonymous access
       to an external PREA hotline or other entity outside the DOJ, and please fix
      TRTTT.TNr..c; ~n th::iJ•'?the "Reauest to Staff" button is no long-er disablPd in thP CMU.
      Inmate Siqnatufe""."' I ~~(~
      Counselor Printed Name/STgnaYLire:
                                                                                                                                                .,
                                                                                                                                                    ·: ·.                                         -·   . -
                                                                                                                                                            ·-· - -
                                                                                                                                                                . .'.-~ .. :::.: ... ..   .


               D Food Service                                            O Unit Mqmt                                O Unicor                        D              Education
              O Psychology                                                    Medical
                                                                                 D                                  o Chaplain                      O              Recreation
              D •·Trust Fund                                                  Custody
                                                                                 O                                  O   Facilities                  D              Safety
             D 19M/Mailroom                                              D Admin .                                  0   SIS
     ·Sectibri     3:: oepartnient                       Head    -Re-    spbrise  ·,·.'                                                 ...    -·   ..
      .- • .  ' ·;-·   ..,., . • :·.··r .. ' .,• ·, • ··, ·. ,•.  , " •-    •".·•

                     Issue Resolved Comments:


                            Issue Un-resolved Comments.:


                            Unable to Add ress Issue Comments:


      Inmate Signature if Resolved:                                                                                                     Date:
      Staff Signature:                                                                                                                  Date:

                            BP-8                             BP-8                             BP-9 issued         BP-9               To Admin                                  Returned
                            issued to                        returned to                      to inmate           returned to        Remedy                                    as Rejected
                            inmate                           Counselor                                            Unit Team          Clerk
      Date                 I o·:'J.-/C!
      Time                      ( 300
      Staff

                        !.':,

      THX- 1330.18C '                                                                                                                                                                         Page 7
                                  !·
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 15 of 24 PageID #: 642




                   ~      UNITEDSTLITES
                   l!!:iitll POSTLIL SERVICE•
                           USPS TRACKING #
                                                             ~

                                                             o~



                                                             ~"
                                                             ~~

                       11 I                     111          H,
                                                             8,J,

                                                             _;e
                                                                    ~
                                                                        <=> 12982-104 <.::>
                                                                                 N o11h Central R egion
                                                                                 400 State AVE
                                                                                 Kansas CITY, KS 66'01 -2492
                                                                                 United States




                                                 AR }J.).    ·1-oool:S(:.- r i_
                     l\\li\"S&,I\' ~~\--G~l                 'd-O)-()j    l-\ov-•:~ Vr. L.:.-c.~ 1 4'fs7   CJ,S. U(,   {:i<'.t'8--g)
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 16 of 24 PageID #: 643
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 17 of 24 PageID #: 644
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 18 of 24 PageID #: 645
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 19 of 24 PageID #: 646
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 20 of 24 PageID #: 647
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 21 of 24 PageID #: 648
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 22 of 24 PageID #: 649
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 23 of 24 PageID #: 650
Case 2:20-cv-00012-JRS-MJD Document 51-1 Filed 08/18/20 Page 24 of 24 PageID #: 651




                                                                                                                                                                                                 ti
                                                                                                                                                                                                               <
                                                                                      NAME:     Me<.i-\-\t) S. Go~                                                                                 c
                                                                                                                                                                                                   :
                                                                                                                                                                                                   ~
                                                                                                                                                                                                         •••
                                                                                                                                                                                                               -
                                                                                                                                                                                                               ::>
                                                                                                                                                                                                         " ,_(\:
                                                                                      NUMBER:      1.-:l°t Sd-.- :l.oj
                                                                                      Federal Correctional Institution
                                                                                                                                                                                                  .:i:
                                                                                                                                                                                                   >
                                                                                                                                                                                                         """
                                                                                                                                                                                                               .
                                                                                                                                                                                                               >
                                                                                                                                                                                                               •
                                                                                      P.O. Box33
                                                                                                                                                                                                   •
                                                                                                                                                                                                   "           .
                                                                                                                                                                                                               0
                                                                                      Terre Haute, IN 47808
                                                                                                                         \\'~~,1 ,A,~\t'l;\- ~!Jt.i   JIJ)JY,   \k&~11, Lt..{,<.. 1 '1fSI VS U<:, (i_qffi
                                                                                                                            ~ 12982 -1 04 ~
                                                                                                                                    North Central Region
                                                                                                                                    400 State AVE
                                                                                                                                    Kansas CITY, KS 66101 -2492
                                                                                                                                    United States
                                                                                            -
